  Case 19-50401         Doc 14   Filed 07/29/19 Entered 07/29/19 09:52:32             Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

 In Re:                                            Case No. 19-50401

 Deborah Marie Hickman
                                                   Chapter 13
  dba DMH Enterprises

 Debtor.                                           Judge Laura T. Beyer

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for New Day Funding,
LLC & Restoration Funding, LLC, a series of Shepherd Holdings, LLC, a creditor in the above-
captioned case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy
Procedure and §§102(1), 342 and 1109(b) of title 11 of the United States Code, and 11 U.S.C. §§
101, et seq., that all notices given or required to be given and all papers served or required to be
served in this case also be given to and served, whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for New Day Funding, LLC & Restoration Funding, LLC, a series of
          Shepherd Holdings, LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: July 29, 2019                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
  Case 19-50401       Doc 14      Filed 07/29/19 Entered 07/29/19 09:52:32             Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on July 29, 2019, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Melissa Stewart Groff, Debtor’s Counsel
       melissa@grofflawfirm.com

       Steven G. Tate, Chapter 13 Trustee
       tate@ch13sta.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on July 29, 2019, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Deborah Marie Hickman, Debtor
       116 Carrisa Lane
       Troutman, NC 28166

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
